DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3, 10, and 14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kadomatsu et al. (JP 2011/013387 A).
Kadomatsu discloses a liquid crystal display element with a large number of pixel electrodes (plurality of arrayed light output sections) which is formed facing a color filter substrate and where the light output surface is flat ([0064] and Fig. 12). The color filter 
Specifically regarding claim 10, Kadomatsu does not address the path of outside light incident on the interface of the laminated structure. However, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Here, Kadomatsu is considered to disclose the same structure as claimed as discussed above so that outside light incident on the interface of the laminated structure would be expected to be reflected.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kadomatsu as applied to claim 1 above, and further in view of Takao et al. (US Pub. 2006/0132922 A1).
Kadomatsu discloses the device of claim 1 as discussed above. Kadomatsu does not specifically disclose the maximum inclination of a slope as claimed. Kadomatsu does appear to disclose the cross-section of a slope of the concavo-convex structure being curved (Fig. 4(b)).
Takao discloses an anti-glare film with an unevenness θa value of 0.4 to 1.5 degrees (abstract) where the slope of the cross-section of the structure is curved (abstract and Fig. 1).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the average tilt angle and cross-sectional of the structure in Kadomatsu to be in the range and shape taught in Takao so that light can be appropriately blocked from causing glare ([0055]). It would have further been obvious that if the average tilt angle is 0.4 to 1.5 degrees, the maximum tilt angle should also be in this range to achieve the desired anti-glare effect. Further, if the maximum tilt angle is in the range taught in Takao as discussed above, the angle will be greater than 0 and would be expected to be less than half the critical angle as claimed since the angle is within the claimed range of 1 to 2 degrees. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Here, Kadomatsu in the view of Takao teaches the same structure as claimed with a maximum inclination of slope of 1.5 degrees or less so would be expected to have the claimed property.
Claims 7 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kadomatsu as applied to claim 1 above, and further in view of Tomoda et al. (US Pub. 2014/0291709 A1).
Regarding claim 7, Kadomatsu discloses the device of claim 1 as discussed above. Kadomatsu does not disclose an antireflection membrane formed on the light output surface. 
Tomoda discloses including an anti-reflection layer on a display ([0061]-[0062]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include an anti-reflection layer as taught in Tomoda on the light output surface of Kadomatsu so the display will have an anti-reflection function (Tomoda, [0061]-[0062]).
Regarding claims 11-13, Kadomatsu discloses the device of claim 1 as discussed above. 
Kadomatsu does not specifically disclose the plurality of arrayed light output sections being light emitting diodes, semiconductor laser elements, or electroluminescence elements. 
Tomoda discloses a display device with a first and second substrate and a plurality of light emitting sections (abstract, [0060], and Fig. 1A). The light emitting section are light emitting diodes, semiconductor laser elements, or electroluminescence elements ([0050]) or may be a liquid crystal display device ([0057] and [0071]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the display device in Kadomatsu could contain one of the light emitting sections taught in Tomoda of light emitting diodes, semiconductor laser elements, or electroluminescence elements, as known suitable alternatives for a display (Tomoda, [0050] and [0057] and Kadomatsu, [0001] which discloses the article for a display element).
Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kadomatsu as applied to claim 1 above, and further in view of Baba et al. (US Pub. 2004/0253413 A1).
Regarding claim 7, Kadomatsu discloses the device of claim 1 as discussed above. Kadomatsu does not disclose an antireflection membrane formed on the light output surface. 
Baba discloses an optical filter for an organic EL display (title) comprising a substrate, black matrix and color filter layer, and minute concave-convex surface on the back matrix and color filter layer (abstract, [0045] and Fig. 1A). The substrate may further contain a reflection preventing layer on the observation side ([0066]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include a reflection preventing layer on the observation side of the substrate in Kadomatsu as taught in Baba to prevent unwanted reflections and as a known suitable layer for the observation side of a display substrate (Baba, [0066]).
Regarding claims 8-9, Kadomatsu discloses the device of claim 1 as discussed above. Kadomatsu does not disclose the planar shape of the structure being one of the options in instant claim 8 or each of the section being placed on the vertex of a rectangle, hexagon, or radially.
Baba discloses an optical filter for an organic EL display (title) comprising a substrate, black matrix and color filter layer, and minute concave-convex surface on the back matrix and color filter layer (abstract, [0045] and Fig. 1A). The planar shape of the surface is concentric circles which are the vertex of a rectangle or hexagon (Figs. 5B and 5C and [0056]). 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the structure of Kadomatsu should have the surface structure .
Claims 1-3, 7, and 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US Pub. 2016/0356928 A1) in view of Tomoda et al. (US Pub. 2014/0291709 A1).
Regarding claims 1-3 and 11-14, Li discloses a display substrate with a display area and border area where the border area has a non-black photo-resist layer formed on a substrate and a black photo-resist layer formed on the non-black photo-resist layer (laminated structure in a light non-passing region) and a diffusion structure which is a plurality of protrusions between the two layers (diffusion structure on the light output side of the black photo-resist layer) (abstract, [0008], and Fig. 2). The substrate display surface is flat (Fig. 2 and [0041]). 
Li does not specifically disclose a plurality of arrayed light output sections where the light output sections are light emitting diodes, semiconductor laser elements, electroluminescence elements, or liquid crystal display elements. 
Tomoda discloses a display device with a first and second substrate and a plurality of light emitting sections (abstract, [0060], and Fig. 1A). The light emitting section are light emitting diodes, semiconductor laser elements, or electroluminescence elements ([0050]) or may be a liquid crystal display device ([0057] and [0071]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the display device in Li could contain one of the plurality of light emitting elements taught in Tomoda with a plurality of light emitting sections that are formed from light emitting diodes, semiconductor laser elements, electroluminescence elements, or liquid 
Regarding claim 7, Li in view of Tomoda discloses the device of claim 1 as discussed above. Li does not disclose an antireflection membrane formed on the light output surface. 
Tomoda discloses including an anti-reflection layer on a display ([0061]-[0062]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include an anti-reflection layer on the light output surface of Li as taught in Tomoda so the display will have an anti-reflection function (Tomoda, [0061]-[0062]).
Regarding claim 10, Li discloses outside light is reflected on the interface of the black and non-black photo-resist layers ([0046]-[0047] and Fig. 3b).
Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Tomoda as applied to claim 1 above, and further in view of Takao et al. (US Pub. 2006/0132922 A1).
Li in view of Tomoda disclose the device of claim 1 as discussed above. Li does not specifically disclose the maximum inclination of a slope as claimed. Li does disclose the diffusion structure being formed with particles ([0050]) so that the cross-section of the slope would be expected to be curved.
Takao discloses an anti-glare film with an unevenness θa value of 0.4 to 1.5 degrees (abstract) where the slope of the cross-section of the structure is curved (abstract and Fig. 1).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the average tilt angle and cross-sectional of the structure in Li to be in the range and shape taught in Takao so that light can be appropriately blocked from causing glare ([0055]). It would have further been obvious that if the average tilt angle is 0.4 to 1.5 degrees the maximum tilt angle should also be in this range to achieve desire anti-glare effect. Further, if the maximum tilt angle is in the range taught in Takao as discussed above, the angle will be greater than 0 and would be expected to be less than half the critical angle as claimed since the angle is within the claimed range of 1 to 2 degrees. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Here, Li in the view of Tomoda and Takao discloses the same structure as claimed with a maximum inclination of slope of 1.5 degrees or less so would be expected to have the claimed property.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY ROSENBERG JOHNSON whose telephone number is (571)270-5772. The examiner can normally be reached Monday to Friday, 8 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NANCY R JOHNSON/Primary Examiner, Art Unit 1783